BETTS, District Judge.
The points raised on the special verdict in this case are, whether, within the meaning of the twenty-second section of the act of 1825, the defendant stole the mail, or the letters from or out of the post office. The terras “mail” and ‘.‘post office” seem, each of them, to bear, in the acts of congress and in general acceptation, both a generic and a specific sense. Instances are presented in sections 2, 4, 11 and 22 of the act of 1825, of the employment of the term “mail” as embracing the whole body of mailable matter transmitted from office to office, and also the particular packets addressed from and received at different post offices. The instructions of the postmaster general under the act are to the same effect. So, also, the term “post office” is applied by section 1 to the department, which is not at all concerned in receiving and delivering letters. In its ordinary use, the term embraces the business of keeping, forwarding and distributing mailable matter, equally with the place where such business is conducted. And, manifestly, such place, to constitute a post office, need not be a building set apart for that use, or any apartment or room in a building; but, according to the extent of business done, may be a desk, or a trunk or box carried about a house, or from one building to another. The place of the deposit of the mailable matter would, in this sense, constitute the post office, and anything taken out of that place of reception or keeping would be taken from or out of the post office, without regard to the distance of removal, or to cir-cumjacent enclosures or rooms.
*1168We do not feel called upon to define tlie exact signification of the word “mail,” or to determine whether the packets taken by the defendant are properly described under that denomination; for, in our opinion, judgment must, on the other point, be rendered against him upon the special verdict. He took the letters in the post office building, from and out of that part of it appropriated to their deposit, with intent to convert their contents to his own use. This was an asportation sufficient to constitute larceny at common law, and consummated the offence of stealing, denounced by the act of congress. Furtively and feloniously removing a letter from and out of the place where it is kept in a post office, is stealing it from and out of the post office, whether the removal be beyond the building containing the post office, or the abduction be no more than the transfer of the letter to the pocket of the person taking it.
We concur in the conclusion of the district court of this district, in a' case heretofore pending in that court against this same defendant [U. S. v. Marselis, Case No. 15,725], that he is liable to conviction under the twenty-second section of the act, although he was employed in the post office, and might, perhaps, be subje\t to indictment under the twenty-first section of the act.
Judgment of conviction must be rendered against the defendant upon the special verdict